Citation Nr: 0826974	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-34 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Whether new and material evidence has been submitted to 
establish entitlement to service connection for a laminectomy 
of the lumbar spine at L4/5.

2. Whether new and material evidence has been submitted to 
establish entitlement to service connection for an injury to 
the cervical spine.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Jason B. Burdick, Legal Intern



INTRODUCTION

The veteran served on active duty from June 1952 to August 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefits sought on appeal.

Injuries sustained in a September 1961 motor vehicle were 
incurred in the line of duty and were not the result of the 
veteran's willful misconduct according to a September 1963 
administrative decision from the RO in Denver, Colorado.

The veteran's claim for service connection for an injury to 
the cervical spine addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's claim for service connection for a 
laminectomy of the lumbar spine at L4/5 was denied by the 
Denver RO in a rating decision issued in October 1963, the 
veteran did not appeal and the decision is final.

2. The veteran's claim for service connection for an injury 
to the cervical spine was denied by the Denver RO in a rating 
decision issued in October 1963, the veteran did not appeal 
and the decision is final.

3. The evidence associated with the claims file subsequent to 
the October 1963 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
laminectomy of the lumbar spine at L4/5, and does not raise a 
reasonable possibility of substantiating the claim.

4. The evidence associated with the claims file subsequent to 
the October 1963 rating decision relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for an injury to the 
cervical spine.


CONCLUSIONS OF LAW

1. Evidence received since the October 1963 determination 
denying the veteran's claim of entitlement to service 
connection for a laminectomy of the lumbar spine at L4/5 is 
not new and material, and the claim is not reopened. 38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 5103, 5103A, 
5104, 5107, 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a), 3.303, 3.304, 3.307, 3.309, 20.1103 (2007).

2. Evidence received since the October 1963 determination 
denying the veteran's claim of entitlement to service 
connection for an injury to the cervical spine is new and 
material, and the veteran's claim for that benefit is 
reopened. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.156, 
3.159, 20.1103 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in October 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, private 
treatment records, and lay statements from the veteran, 
friends, and family members are associated with the claims 
file. The veteran was not afforded a VA examination. However, 
because the application to reopen his claims is presently 
denied, VA's duty to assist has not attached and there is no 
basis upon which to direct a medical examination. 38 U.S.C.A 
§ 5103A(d),(g); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (Holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened); Anderson v. Brown, 9 Vet.App. 542 
(1996) (Holding that unless new and material evidence has 
been submitted, the duty to assist does not attach); see also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (Holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

The Board also notes that in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims held that when a veteran seeks to reopen a previously 
denied claim, VA must examine the bases for the denial in the 
prior decision and advise the veteran what evidence would be 
necessary to substantiate the element or elements required to 
establish service connection that were found insufficient in 
the previous denial. This notification obligation was 
accomplished by way of a October 2005 letter from the RO to 
the veteran.

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.
The Merits of the Claims

Whether new and material evidence has been submitted to 
establish entitlement to service connection for a laminectomy 
of the lumbar spine at L4/5 and for an injury to the cervical 
spine.

The veteran seeks to reopen his claims for entitlement to 
service connection for a laminectomy of the lumbar spine at 
L4/5 and for an injury to the cervical spine. Claims for 
service connection for a laminectomy of the lumbar spine at 
L4/5 and for an injury to the cervical spine was previously 
considered and denied by the RO in October 1963, and are 
final. 38 U.S.C.A. §§ 7105; 38 C.F.R. § 20.1103. The veteran 
sought to reopen his claims of entitlement to service 
connection for a laminectomy of the lumbar spine at L4/5 and 
for an injury to the cervical spine in August 2005. The RO 
subsequently denied the veteran's claims in a January 2006 
rating decision. New and material evidence has not been 
submitted to support the claim for a laminectomy of the 
lumbar spine, and the claim is not reopened. New and material 
evidence has been submitted to support the claim for an 
injury to the cervical spine and will be opened.

The submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim. Absent the submission of evidence 
that is sufficient to reopen the claim, the Board's analysis 
must cease. See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). The 
Board may not then proceed to review the issue of whether the 
duty to assist has been fulfilled, or undertake an 
examination of the merits of the claim. The Board will 
therefore undertake a de novo review of the new and material 
evidence issue.

As general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156. When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence obtained 
after the last disallowance is "new and material." Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). 
Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998). If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened. The VA may then proceed to the merits of the claim 
on the basis of all of the evidence of record.

At the time of the October 1963 rating decision that denied 
service connection for a laminectomy of the lumbar spine at 
L4/5 and an injury to the cervical spine, the evidence of 
record consisted of service treatment records, VA medical 
records, private medical records, and statements by the 
veteran, and a June 1963 affidavit from E.C. (witness to the 
veteran's September 1961 accident). Subsequently, additional 
lay statements, private medical records, and VA medial 
records have been submitted and associated with the claims 
file.

The evidence submitted subsequent to the October 1963 rating 
decision in support of service connection for a laminectomy 
of the lumbar spine at L4/5 is new, in that it was not of 
record. However, the new evidence is not material.

Further, the veteran submitted an April 1963 Western Union 
Telegram which reports that the veteran was released from 
service due to physical disqualification. While new, the 
telegram is not material evidence, as at the time of the 
October 1963 rating decision, an April 1963 letter from the 
Chief of Naval Personnel classifying the veteran as not 
physically qualified for active duty "by reason of residuals 
of trauma, lumbar spine," was already associated with the 
veteran's claims file.

The evidence submitted since the final October 1963 decision 
includes treatment records for the veteran's lumbar spine 
disorder, however, the records do not provide evidence of a 
nexus between the veteran's lumbar spine disorder and active 
duty service, to include the September 1961 motor vehicle 
accident. Morton v. Principi, 3 Vet. App. 508, 509 (1992); 
Mingo v. Derwinski, 2 Vet. App. 51, 53 (1992). (Observing 
that evidence of the appellant's current condition is not 
generally relevant to the issue of service connection, absent 
some competent linkage to military service).

Thus, the additional evidence received since the October 1963 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim, nor does it raise a 
reasonable possibility of substantiating the claim. 
Accordingly, the Board finds that the claim for service 
connection for a laminectomy of the lumbar spine at L4/5 is 
not reopened.

The evidence submitted subsequent to the October 1963 rating 
decision in support of service connection for an injury to 
the cervical spine is new, in that it was not previously of 
record, and is also material. In October 1963, the claim was 
denied as the medical evidence did not indicate that the 
veteran's spine was permanently aggravated by the car 
accident occurring in September 1961. The veteran submitted a 
report from Dr. K.B., who opined that th eveteran's headache 
and neck pain were likely secondary to multilevel 
degenerative disc disease in the neck and was likely 
secondary to a combination of factors, i.e., previous motor 
vehicle accident, arthritis, and degeneration secondary to 
old age. The additional evidence is "material" because it 
raises a possibility of establishing an in-service causal 
connection to the veteran's current diagnosis of chronic neck 
pain, and the records therefore relate to the unestablished 
element of a nexus to service.

The additional evidence received in support of the veteran's 
claim for an injury to the cervical spine since the October 
1963 RO decision relates to an unestablished fact necessary 
to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim. 

Accordingly, the claim of service connection for an injury to 
the cervical spine is reopened.


ORDER

New and material evidence has not been submitted and the 
application to reopen the claim of entitlement to service 
connection for a laminectomy of the lumbar spine at L4/5 is 
denied.

New and material evidence having been received, the claim of 
entitlement to service connection for an injury to the 
cervical spine is reopened. To this extent only, the appeal 
is allowed.


REMAND

This matter is remanded to the RO in order to obtain a 
medical opinion regarding the etiology of the veteran's 
claimed cervical spine injury.

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In support of his claim the veteran submitted an October 2006 
report from Dr. K.B. of Neurology Associates of Eastern 
Maine, P.A. Dr. K.B. treated the veteran for chronic neck 
pain and the onset of headaches. Dr. K.B. opined that the 
veteran's headache and neck pain was secondary to multilevel 
degenerative disk disease in the neck. The doctor continued: 
"the degenerative disk disease is likely secondary to a 
combination factors, i.e., previous motor vehicle accident, 
arthritis, [and] degeneration secondary to old age."

The veteran has a current diagnosis of chronic neck pain. The 
service medical records indicate that the veteran was 
involved in a motor vehicle accident while in service and the 
veteran claims that his current cervical spine disability was 
caused by the September 1961 motor vehicle accident.

As the veteran has a current diagnosis of a cervical spine 
disability, and is shown to have had a motor vehicle accident 
in service during which he asserts he injured his cervical 
spine, a VA opinion is necessary to determine whether there 
is a relationship between the current cervical spine 
disability and the in-service motor vehicle accident. It is 
well-settled that in its decisions, the Board may not rely 
upon its own unsubstantiated medical opinion. Allday v. 
Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 Vet. App.  
398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). Without further 
clarification, the Board is without medical expertise to 
ascertain whether the veteran's claimed disability is related 
to his service. 

Accordingly, the case is REMANDED for the following action:

1. The veteran's claims file will be sent 
to an appropriate VA physician, an 
orthopedist, who will be requested to 
render an opinion as to the etiology of 
the veteran's chronic neck pain, to 
include the veteran's September 1961 
motor vehicle accident. Copies of all 
pertinent records in the veteran's claims 
file, or in the alternative, the claims 
file, must be made available to the 
physician in order to render an opinion 
as to the etiology of the veteran's 
cervical spine disability.

If the VA physician is not able to render 
an opinion without examination of the 
veteran, the veteran should be afforded a 
VA examination in relation to his claim 
for service connection for an injury to 
the cervical spine, to ascertain the 
nature, etiology, and/or histology of the 
veteran's injury to his cervical spine. 
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
physician should be accomplished. The 
physician must review all pertinent 
records associated with the claims file, 
particularly the service treatment 
records and any private medical treatment 
records. 

All appropriate tests and studies should 
be accomplished 
and all clinical findings should be 
reported in detail.

The physician should set forth all 
findings, along with the rationale for 
any conclusions reached, in a printed 
(typewritten) report. The opinion should 
include discussion of the veteran's 
documented medical history and 
assertions. A clear rationale for all 
opinions is required, to include a 
discussion of the facts and medical 
principles involved. If the examiner is 
not able to give an opinion without 
resorting to speculation, he or she 
should so state. 

2. Following such development, the RO/AMC 
should review and readjudicate the claim. 
See 38 C.F.R. § 4.2 (If the findings on 
an examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.).

3. The veteran is hereby notified that it 
is his responsibility to report for an 
examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2007). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable.

4. If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


